Citation Nr: 0028283	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left elbow, to include 
consideration of a separate disability rating for arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a March 22, 2000, order of the United 
States Court of Appeals for Veterans Claims (Court) vacating 
the Board's October 5, 1999, decision and remanding the 
matter for action consistent with the Secretary's unopposed 
motion for remand.  The appeal originated with an appeal of a 
decision of the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO) dated in November 1995 in 
which a higher disability rating was denied.  


FINDINGS OF FACT

1.  The veteran's left elbow disability is manifested by 
subjective complaints of pain, with a functional range of 
motion of 110 degrees flexion and extension lacking 15 
degrees to complete extension, with no objective evidence of 
pain, no deformity, no swelling, no instability, no muscle 
atrophy, and no x-ray evidence of degenerative joint disease 
of the left elbow.  

2.  The service-connected residuals of the left elbow 
fracture do not result in more than slight limitation of 
motion.   


CONCLUSION OF LAW

An increased (compensable) disability rating is not warranted 
for the veteran's service-connected residuals of a left elbow 
fracture.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.31, 4.71a, Diagnostic Codes 5003, 5206, 5207, 
5212 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5107(a)(West 
1991); that is, he has presented a claim that is plausible.  
His assertion that his left elbow disorder has increased in 
severity is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran has not indicated that there is 
any other relevant evidence available but not yet of record.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).  

Laws and Regulations 

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating.  38 C.F.R. 
§§ 4.10, 4.59 (1999).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1999).

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I (1999).  Limitation 
of flexion of either the major or minor forearm to 100 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (1999).  Limitation of extension of 
either the major or minor forearm to 45 degrees warrants a 10 
percent evaluation.  A 10 percent evaluation is also 
warranted for limitation of motion of the forearm to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (1999).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5212, a 10 percent 
evaluation is warranted for malunion of the major or minor 
upper extremity with bad alignment. 38 C.F.R. Part 4, 
Diagnostic Code 5212 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

Where the rating schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999). 
Pyramiding, which is the evaluation of the same disability or 
manifestation under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1999).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62  (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  

It is well established that a claim for increase must be 
considered under all diagnostic codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application to each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate 10 percent with x-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups, and rate 20 percent disabling with 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.  The Note to that Diagnostic Code also 
provides that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Code 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.   

Background

Service medical records reveal that the veteran was admitted 
to the hospital in May 1954 after a fall and was diagnosed 
with fracture, simple, subcapital fracture of the left radial 
head with minimal depression and no artery or nerve 
involvement.  In May 1959, a private medical examination of 
the left elbow revealed that it was impossible to determine 
exactly where the previous fracture had occurred and the 
physician doubted that it would give rise to any significant 
disability.  By rating decision of July 1959, service 
connection was granted for fracture, simple, subcapital, left 
radial head and a noncompensable evaluation was assigned by 
the RO.  The noncompensable evaluation has been confirmed and 
continued by subsequent rating decisions. 

VA treatment records reveal that the veteran was seen in May 
1983 for complaints of left elbow tenderness and was assessed 
with arthralgia, etiology unknown.  In June 1983 there was 
slight swelling of the left elbow noted.  He continued to 
have left elbow pain in 1983.  

The report from a June 1994 VA examination revealed 
complaints of pain in the left elbow, with radiation to the 
arm and hand associated with numbness, cramps, and 
paresthesias of the left index finger and thumb.  He gave a 
history of left-hand weakness and dropping objects from the 
left hand.  A history was given of bilateral nerve conduction 
studies done in April 1992, with normal findings recorded.  
Specific evaluation revealed no anatomical defects of the 
left hand.  He could touch with the tip of the thumb, the tip 
of all fingers without complications.  He lacked one inch to 
touch with the left index, middle, ring and little finger to 
touch actively the median transverse fold of the palm, but 
could passively touch them.  Grasping objects, muscle 
strength left handgrip was 4/5.  He had a positive Tinel and 
Phalen sign on the left hand.  Left wrist range of motion was 
75 degrees flexion and 67 degrees dorsiflexion.  The 
diagnoses rendered included left wrist contracture and left 
radial head fracture by history.  The June 1994 examination 
report also noted that the veteran underwent a cervical 
laminectomy in April 1994 for herniated discs in the cervical 
spine.  

In September 1994 the claim for an increased rating was 
denied, and the veteran was informed of that determination in 
October 1994.  He responded to that notification by 
submitting an October 1994 private treatment record that gave 
a history of left elbow pain since his fracture in 1953, and 
that showed an assessment of degenerative joint disease, 
severe, left radial head fracture with limitation, left 
elbow.  

In September 1995 the veteran submitted medical evidence 
regarding a different disability, and in October 1995 was 
afforded a VA Compensation and Pension examination.  The 
report from that examination revealed complaints of numbness 
of the left index and thumb and history of dropping objects 
from the left hand.  Specific evaluation revealed no swelling 
of the left elbow or left wrist.  Range of motion of the left 
wrist was 55 degrees flexion and 25 degrees dorsiflexion.  
Range of motion of the left elbow was 130 degrees flexion and 
0 degrees extension.  There was no crepitus of the left elbow 
or wrist, but he had diminished pinprick and smooth sensation 
on the left-hand C6 dermatomes.  He could touch with the tip 
of the thumb and the tips of all fingers.  He lacked three 
inches to touch with the tip of the left index finger the 
median transverse fold of the palm of the left hand.  He 
could touch with the tip of the left middle, ring and little 
finger the median transverse fold of the palm of the left 
hand.  Muscle strength of the left hand grip muscles with 
weakness graded 4/5.  There was no instability of the left 
elbow or the left wrist.  The pertinent diagnosis was 
residuals, simple fracture subcapital, left radial head.  The 
X-ray report from November 1995 revealed a normal elbow.  

In November 1995 the veteran was notified that his claim for 
an increased rating was again denied.  In December 1995 he 
expressed disagreement with that decision, and was furnished 
a Statement of the Case in January 1996.  He perfected his 
appeal by filing a substantive appeal later in January 1996, 
on which he requested a hearing before a traveling member of 
the Board.  He subsequently withdrew that request, and asked 
that he be afforded the opportunity for a hearing at the RO 
before a hearing officer.  

In April 1997 the veteran presented testimony at a hearing 
before the hearing officer.  He stated that only Dr. P treats 
his elbow, and that the disability has worsened.  He added 
that the weather causes increased pain in the elbow, that his 
arm gets numb and cramps, and that he has pain from the 
shoulder down to the fingers.  He reported he drops things, 
and cannot lift things.  He stated he is right-handed, and 
that his left elbow disability is getting worse.  

Non-VA treatment records were submitted in September 1997 
that reflect treatment for left elbow pain from December 1985 
to April 1994.  Most of the records were submitted in 
Spanish, and were translated into English when the claims 
folder was received at the Board.  Many of those records are 
illegible.  As far as can be determined by the Board, none of 
them report x-ray evidence of degenerative joint disease of 
the left elbow.   

The report from a May 1997 VA examination noted the history 
of left elbow fracture.  The veteran referred to pain around 
the left posterior elbow with radiation to the left arm and 
hand associated with numbness of the left hand.  He had a 
history of dropping objects from the left hand.  X-rays from 
October 1995 were reviewed, including one of the left wrist 
which noted osteoporosis which could be secondary to 
rheumatoid arthritis, with no other bone or joint pathology 
seen.  X-rays of the left elbow were normal.  Specific 
evaluation revealed no swelling or deformity of the left 
elbow.  Range of motion of the left elbow was 110 degrees 
flexion and extension lacked 15 degrees to complete 
extension.  This was pain free, although he claimed 
discomfort.  There was no instability of the left elbow and 
no muscle atrophy.  He had mild weakness of the left elbow 
flexors and extensors with a muscle strength graded at 4/5.  
He lacked 2 inches to touch with the tip of his little 
finger, the left thumb.  He lacked 3 inches to touch with all 
the fingers of the left hand, the median transverse fold of 
the palm of the left hand, although he could touch the median 
transverse fold passively with all left fingers and thumb.  
He had diminished pinprick and smooth sensation in the left 
dermatome of the left hand.  The diagnosis rendered was 
residuals, simple fracture, subcapital, left radial head.  
Remarks noted that the claims folder and service medical 
records were not available to the examiner, so that the 
examiner could not determine whether there was limitation of 
motion prior to 1994, when the nonservice connected cervical 
laminectomy and fusion was performed.  

A follow-up claims folder review incident to the May 1997 VA 
examination was conducted in August 1998.  The examiner 
determined that the loss of ability to touch with the tips of 
his fingers to the median transverse fold of the palm was due 
to weakness related to the cervical spine laminectomy, and 
not the left elbow.  The left elbow was said to have a 
functional range of motion, with slight limitation of motion.  
The conclusion drawn was that the only symptomatology related 
to service-connected left elbow was the limitation of motion 
of the left elbow.  The veteran was furnished a Supplemental 
Statement of the Case in December 1998.  

In October 1999 the Board issued a decision denying an 
increased (compensable) rating for the veteran's residuals of 
a fracture of the left elbow.  That decision was appealed to 
the Court, which granted the Secretary's unopposed motion for 
remand, vacated the board's decision, and remanded the matter 
to the Board for reasons or bases that reflected 
consideration of the propriety of a separate rating for 
arthritis.  

Analysis

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the left elbow fracture residuals.  There is 
no evidence of malunion or other deformity of the left elbow 
that would warrant an increased evaluation; X-ray findings 
from 1995 have shown no evidence of abnormality in the left 
elbow.  Thus a compensable evaluation is not warranted under 
Diagnostic Code 5212 for radius impairment.  

The only impairment attributable to the service connected 
left elbow fracture was a limitation of motion, found to be 
slight on most recent VA examination and claims file review.  
The flexion was 110 degrees flexion, which is noncompensable 
under Diagnostic Code 5206.  Extension was only restricted 
from a full range by 15 degrees.  With 0 degrees being full 
range of extension, this would limit the motion to 15 
degrees, which clearly does not approach the criteria for a 
compensable evaluation under Diagnostic Code 5207, where 
limitation of extension to 45 degrees or 60 degrees warrants 
a compensable evaluation.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that 38 C.F.R. §§ 4.40, 4.45 were 
not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1999), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, supra.  However, the VA 
examination of May 1997 noted that there was no functional 
loss due to pain or instability.  Any weakness of the left 
upper extremity was found to be due to a nonservice connected 
cervical spine pathology in the claims file review of August 
1998.  

The Board has also considered, as directed by the Court 
pursuant to remand, whether a separate rating is appropriate 
for arthritis.  The record reveals an October 1994 diagnosis 
of severe degenerative joint disease of the elbow.  However, 
there is no x-ray evidence of the presence of degenerative 
joint disease in the veteran's left elbow, although x-rays of 
that elbow have been obtained on several occasions.  The 
current noncompensable disability rating was assigned 
following consideration of the evidence, which shows the 
veteran has a very slight limitation of motion, and that 
range of motion testing was reportedly pain free.  The law 
provides that a separate rating could be assigned for 
additional disability of the left elbow due to arthritis 
without violating 38 C.F.R. § 4.14 (1999) (see G.C. Prec. Op. 
9-98 (August 14, 1998); G.C. Prec. Op. 23-97 (July 1, 1997), 
but in this case there is no x-ray evidence of arthritis of 
the left elbow. The Board notes that in the Secretary's 
motion reference was made to arthritis in the left wrist.  
Service connection has not been awarded for a left wrist 
disability, however, and so consideration of arthritis in the 
wrist is not helpful when assessing the level of impairment 
attributable to the elbow.  As pointed out above, the August 
1998 VA Compensation and Pension examination report 
attributed all the veteran's left arm complaints other than 
the limitation of motion to residuals of his spinal 
disability, not to his elbow disability.  Accordingly, a 
separate rating for arthritis of the elbow is not warranted 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003 (1999).  

Following careful consideration of the evidence, the Board 
concludes there is no credible evidence that the 
manifestations of the veteran's service-connected residuals 
of a left elbow fracture results in marked functional 
impairment or adversely affects the veteran's industrial 
capabilities in a way or to a degree other than that 
addressed by VA's Rating Schedule.  In that regard, the Board 
points out that disability evaluations are based on average 
impairment of earning capacity.  An extraschedular evaluation 
is available by regulation if the manifestations of the 
residuals of a left elbow fracture present such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  An exceptional case includes such 
factors as "marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular rating standards."  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm. . . The sole fact a claimant is unemployed 
or has difficulty obtaining employment is not enough."  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence in 
this case does not reveal frequent hospitalizations for 
treatment of the residuals of a left elbow fracture, nor 
marked functional impairment from an industrial standpoint.  
Accordingly, no additional action is required under 
38 C.F.R. § 3.321(b)(1). 

When the veteran's left elbow disability is evaluated under 
Diagnostic Code 5212 for impairment of the radius, a 
noncompensable rating is warranted.  Because there is 
limitation of motion involved, the Board also considered 
Diagnostic Codes 5206 and 5207 for limitation of flexion and 
extension of the elbow.  As set out above, however, a higher 
evaluation is not warranted under the criteria found in those 
Diagnostic Codes.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49  (1990).

ORDER

An increased (compensable) rating for residuals of a left 
elbow fracture is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

